DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 26 has “…MPIP I3C bus…” The examiner is interpreting this as “MIPI I3C bus…” since an MPIP I3C bus has not been mentioned previously.
Paragraph 30 begins with “In the case of the later…” Please change this to “In the case of the latter…”
The examiner questions whether the term “hub select circuitry” is meant to be used in paragraph 47 or is it just supposed to be “hub circuitry”? The circuitry being described is a part of the hub that has already been selected by virtue of its address matching the communication form the host. Please clarify.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/970,639, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the application fails to mention or describe a 3-bit HID code or a 4-bit local bus device identifier, wherein the 3-bit HID code or a 4-bit local bus device identifier are processed to determine whether the payload is to be transferred to a component through the hub circuitry and through a local bus (claims 1 and 5).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant application claims priority to US Patent Applications 15/970,639.  However, the specification of the parent application does not provide support for the limitations of claims 1 and 5 (see “Priority” section above).  Therefore, the subject matter of the claims in question is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283).

	As to claims 1 and 5 (using claim 1 as exemplary) Robinson teaches:

a host side bus (Fig 12 see backbone) to receive and transfer a communication comprising a 4-bit local bus device identifier, a 3-bit HID code, and payload, (Fig 1 teaches a communication packet with destination address and data (payload) [0021], [0046] - figure 1 shows a communication packet containing address fields. The exact length of the fields (8 bits, 4 bits, 3 bits, etc. is a design choice)

wherein the 4-bit local bus device identifier is to identify that the communication is to be provided to a component connected to a local bus, (Fig 4 bytes 2 and 1 and [0034], [0058-0059])

the 3-bit HID code is to identify a selected hub device among hubs connected to the host side bus; (Fig 4 byte 3 and [0034], [0058-0059])

hub circuitry to: 
process the 4-bit local bus device identifier and process the 3-bit HID code to determine whether the payload is to be transferred to a component through the hub circuitry and through a local bus, ([0021])

wherein based on a determination that the payload is to be transferred to the component through the selected hub device and through the local bus, the hub circuitry is to send the payload over the local bus to the component. ([0021] it is obvious that once the hub identifies “traffic it must handle” it would send the payload over the local bus (Fig 12 buses 1-6) to the addressed device)

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Trombley et al. (US 20100005214).

	As to claims 2 and 6 (using claim 2 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “wherein the component comprises a dual in-line memory module (DIMM) system”. Trombley teaches:

wherein the component comprises a dual in-line memory module (DIMM) system (Fig 1 elements 104 and 108 and [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Trombley. The motivation would have been to take advantage of the reduced footprint and faster speeds achievable in DIMMs and therefore gain wider marketplace acceptance.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Eide et al. (US 20100079302).

	As to claims 3 and 7 (using claim 3 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “wherein the host side bus and the local bus are Mobile Industry Processor Interface (MIPI) 13C standard compatible buses”. Eide teaches:

wherein the host side bus and the local bus are Mobile Industry Processor Interface (MIPI) 13C standard compatible buses (Fig 1 elements 105 and 102 and [0037] teaches using an I2C bus for communications between a processor and memory. I3C is the next generation of I3C and is a well-known in the art industry standard)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Eide. The motivation would have been to reduce design time and gain wider marketplace acceptance by using an industry standard for the local bus.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20020178283) in view of Lakshmanamurthy et al. (US 20130083794).

	As to claims 4 and 8 (using claim 4 as exemplary), Robinson teaches all of the limitations of claims 1 and 5 as above. Robinson doesn’t explicitly teach: “store and forward copies of the payload to multiple components connected to the local bus”. Lakshmanamurthy teaches:

store and forward copies of the payload to multiple components connected to the local bus. ([0041-0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson and Lakshmanamurthy. The motivation would have been to reduce required bandwidth by multi-casting data when appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181